


 

 

 

LOAN AGREEMENT BY AND BETWEEN

 

 

U-HAUL INTERNATIONAL, INC.

 

and

 

THE TRUSTEES OF THE AMERCO EMPLOYEE STOCK OWNERSHIP PLAN








 






AGREEMENT

 

 

LOAN AGREEMENT (the “Agreement”) dated as of February 15, 2016 between U-HAUL
INTERNATIONAL, INC. and the TRUSTEES.

 

WHEREAS, the Trustees have requested that U-Haul International loan to them a
principal sum of up to Fifteen Million Dollars ($15,000,000.00), the proceeds of
which will be used by the Trustees to fund the purchase for the ESOP of shares
of stock in its ERISA Affiliate, AMERCO; and

 

WHEREAS, U-Haul International is prepared to make such loan upon the terms
hereof.

 

ACCORDINGLY, the parties hereto agree as follows:

 

Section 1.Definitions and Accounting Matters.

 

 1.           Certain Defined Terms. As used herein, the following terms shall
    have the following meanings (all terms defined in this Section 1.1 or in
    other provisions of this Agreement in the singular to have the same meanings
    when used in the plural and vice versa):

 

"Advisory Committee" means the Advisory Committee, constituted pursuant to the
ESOP.

 

"AMERCO" means a Nevada Corporation with its principal office in Reno, Nevada.

 

"Average Cost of Funds" shall mean the average interest rate paid by AMERCO
under all of its long term debt, including long term promissory notes and other
evidences of indebtedness issued by AMERCO and outstanding as of the date the
Interest Rate is to be calculated. The Average Cost of Funds shall be determined
by U-Haul International, provided however, U-Haul International shall supply the
Advisory Committee, upon request, with a schedule verifying its calculation of
the Average Cost of Funds.

 

"Bankruptcy Code" shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

"Business Day" shall mean any day which is not a Saturday or Sunday and which in
Phoenix, Arizona is not a day on which banking institutions are generally
authorized or obligated by law to close.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

"Default" shall mean an event described in Section 8.

 

"Dollars" and "$" shall mean lawful money of the United States of America.




2

 





"Eligible Stock" shall mean common capital stock of AMERCO meeting the
requirement of Section 409(1) of the Code.

 

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

"ERISA Affiliate" of any Person means any trade or business (whether or not
incorporated) which is a member of a group of which that Person is a member and
which is under common control within the meaning of Section 414(b) and 414(c) of
the Code or is treated as a single employer under Section 414(m) or 414(o) of
the Code.

 

"ESOP" shall mean the AMERCO Employee Stock Ownership Plan, established by
AMERCO for the benefit of employees of AMERCO and designated subsidiaries, as
said Plan shall be modified and supplemented and in effect from time to time.

 

"Interest Rate" shall mean a variable rate of interest equal to the Average Cost
of Funds determined as of the date of this Loan Agreement. The Interest Rate, as
so determined, shall remain fixed for the following twelve (12) months and
thereafter shall be adjusted annually, on each Payment Date to the Average Cost
of Funds determined as of the last day of the month immediately preceding such
Payment Date.

 

"Loan" shall mean the loan provided for by Section 2.1 hereof.

 

"Loan Documents" means this Agreement, the Note, the Stock Pledge Agreement and
any and all other documents, agreements or instruments executed or furnished by
the Trustees pursuant to or in connection with any of the foregoing.

 

"Maturity Date" shall mean June 30, 2026, unless otherwise extended by the
parties.

 

"Note" shall mean the promissory note of the Trustees payable to the order of
U-Haul International in substantially the form of Exhibit “A” hereto and any
renewal or extension thereof or replacement therefor.

 

"Obligation" means all unpaid principal of and accrued and unpaid interest on
the Note, all accrued and unpaid fees and any and all other obligations of the
ESOP to U­ Haul International arising under the Loan Documents.

 

"Payment Date" shall mean the due date for any payment required under the Note,
whether by reason of it being a payment required under Section 3 or otherwise.

 

"Person" shall mean any natural person, corporation, division of a corporation,
partnership, trust, joint venture, association, company, estate, unincorporated
organization or government or any agency or political subdivision thereof.

 

"Plan Year" shall mean the Plan Year as defined in the ESOP.




3

 





"Payment Dates” shall mean those dates on which payments are due under the Note,
but if such day is not a Business Day, then such Payment Date shall be the next
succeeding Business Day.

 

"Stock Pledge Agreement" shall mean a certain agreement between the Trustees and
U-Haul International relating to the Eligible Stock to be purchased with the
Loan proceeds, and in substantially the form of Exhibit "B."

 

"Successor" shall mean, for any corporation or banking association, any
successor by merger or consolidation or by acquisition of substantially all the
assets of the predecessor.

 

"Trust Agreement" shall mean the Amended and Restated ESOP Trust Agreement dated
as of September 11, 2003, as the same shall be modified and supplemented and in
effect from time to time.

 

“Trustees" shall mean Samuel J. Briggs, George R. Olds, and Robert A. Dolan, not
in their individual capacities, but solely as trustees under the Trust
Agreement, together with their successors in such capacity.

 

"U-Haul International" means U-Haul International, Inc., an Arizona corporation,
with its principal office at Phoenix, Arizona.

 

 2.    Accounting Terms and Definitions. For the purposes hereof, unless the
    context otherwise requires, all accounting terms not otherwise defined
    herein shall have the  meanings accorded to them under generally accepted
    accounting principles consistently applied as of the date hereof (except for
    accounting changes made in response to FASB releases or other authoritative
    pronouncement).

 

Section 2.Loan Commitment.

 

 1.              Loan. U-Haul International agrees, on the terms of this
    Agreement, to loan to the Trustees an aggregate amount not to exceed Fifteen
    Million Dollars ($15,000,000.00).

 

 2.              Use of Proceeds. The proceeds of the Loan will be used by the
    Trustees, acting on behalf of the ESOP, to finance the purchase of shares of
    Eligible Stock. On the date of the Loan, the proceeds of the Loan hereunder
    shall be deposited to the Trustee's designated account and shall be remitted
    from such account only for the purpose of (i) using such proceeds to finance
    the purchase of Eligible Stock as aforesaid or (ii) repaying any prior loan
    to the ESOP, or (iii) prepaying the Loan to U-Haul International as provided
    in the last sentence of this Section 2.2, and for no other purpose. To the
    extent that the Trustees do not purchase shares of stock of AMERCO or repay
    any prior loan as contemplated above within a reasonable period of time, the
    Trustees shall repay the Loan.

 

 3.           Note. The Loan made by U-Haul International shall be evidenced by
    a promissory note of the Trustees in substantially the form of Exhibit “A”
    hereto (the "Note"),




4

 




 3. dated the date of the delivery of such Note to U-Haul International under
    this Agreement, payable to the order of U-Haul International in a principal
    amount equal to the aggregate principal amount advanced by U-Haul
    International pursuant to Section 2.1 and otherwise duly completed.

 

Section 3.Payments of Principal and Interest.

 

 1.           Repayment of Loan.  The Trustees will pay U-Haul International the
    principal and interest of the Loan in accordance with the terms hereof and
    of the Not.

 

 2.           Limitation on Payment Under the Loan. Notwithstanding anything
    contained herein to the contrary, the total amounts payable by the Trustees
    on any Payment Date (including principal and interest) shall not exceed the
    lesser of:

 

 A.              The amounts due and payable under this Agreement on the Payment

Date; or

 

 B.               An  amount equal to the sum of all contributions (other than
    contributions of Eligible Stock) by AMERCO (or any of its ERISA Affiliates)
    to the Trustees during, or prior to the Plan Year (but not including
    contributions made prior to the date hereof) in which the Payment Date falls
    (including the earnings thereon and dividend paid on Eligible Stock held
    pursuant to this Agreement) reduced by payments made by the Trustees on the
    Loan (and any other loan to the ESOP Trustees) during all prior Plan Years.

 

Any Obligations not paid to U-Haul International as a result of the limitation
set forth in this Section 3.2, may be accumulated and paid on the next
succeeding Payment Date in which the limitations under this paragraph do not
apply. Notwithstanding the limitations contained in this Section 3.2, U-Haul
International shall be free to pursue any remedy available to it under the Loan
Documents as a result of the Trustees' inability to make any payment required
under the Loan Documents on a Payment Date, including, but not limited to, its
right to accelerate (to the extent such rights exist) the Loan and cause a sale
of the Eligible Stock pursuant to the Stock Pledge Agreement.

 

Section 4.Payments: Pro Rata Treatment: Computations: Etc.

 

 1.            Payments.

 

 A.              Except to the extent otherwise provided herein, all payments of
    principal, interest and other amounts to be made by the Trustees under this
    Agreement and the Note shall be made in Dollars, in immediately available
    funds, without deduction, set-off or counterclaim, to U-Haul International,
    not later than 10:00 a.m., Phoenix, Arizona time on the date on which such
    payment shall become due (each such payment made after such time on such due
    date to be deemed to have been made on the next succeeding Business Day).

 

 B.               If the due date of any payment under this Agreement or the
    Note would otherwise fall on a day which is not a Business Day such date
    shall be extended to the next




5

 




 B. succeeding Business Day and interest shall be payable for any principal so
    extended for the period of such extension.

 

 2.           Application of Payments. Any payment made by the Trustees shall be
    applied, first, against fees, expenses and indemnities due under this
    Agreement; second, against interest due on amounts in default, if any;
    third, against interest due on amounts not in default; and fourth, against
    principal.

 

 3.            Computations. Interest on the Loan shall be computed on the basis
    of a year of 365 or 366 days, as the case may be, and actual days elapsed
    (including the first day but excluding the last day) occurring in the period
    for which payable.

 

 4.            Prepayment. The Trustees are authorized to make prepayments
    hereunder without penalty.

 

Section 5.Previous Borrowings.

 

5.01 Application of this Agreement. U-Haul International and the Trustees hereby
acknowledge and agree that the Loan Documents apply only to the advance made by
U-Haul International to the ESOP in connection with this Agreement.

 

Section 6.Conditions Precedent.

 

 1.           Advance of Loan. The obligation of U-Haul International to make
    the Loan is subject to its receipt of all the following, each satisfactory
    to U-Haul International in form and substance:

 

 A.             The Note, duly executed and delivered.

 

 B.              Delivery and execution of the Stock Pledge Agreement.

 

 C.             Such other documents as U-Haul International or its counsel may
    reasonably request.

 

 D.             The representations of the Trustees contained in Section 7
    hereof shall be true on and as of the date of the Loan. 

 

E. If requested by U-Haul International, U-Haul International shall have
received the certificate of the Trustees or their duly authorized representative
stating that the proceeds of the Loan will be used exclusively to purchase a
specified number of shares of Eligible Stock at a specified price per share,
which shall be not more than its fair market value, and that the Eligible Stock
acquired meets the definition of Section 409(1) of the Code.

 

F. U-Haul International shall have received such other statements, opinions,
certificates, documents and information as it may reasonably request with
respect to the matters contemplated by this Agreement.




6

 





 

Section 7.        Representations and Warranties of the ESOP and the Trustees.
 In order to induce U-Haul International to enter into this Agreement and to
make the Loan, the ESOP and the Trustees (in their capacity as such, and not
individually) represent and warrant to U-Haul International that the following
statements are true, correct and complete:

 

 A.               The proceeds of the Loan shall be used by the Trustees and
    ESOP, within a reasonable time after their receipt of such proceeds, only to
    acquire the Eligible Stock or to repay the Loan or any prior loan to the
    ESOP, as provided in Section 2.2;

 

 B. The Trustees and ESOP have the power to acquire the Eligible Stock;

 

 C.               The Trustees and ESOP are under no legal constraints
    prohibiting, or in any way restricting, their ability to execute this
    Agreement and perform all of the obligations pursuant thereto.

 

 D.               The ESOP is in full force and effect, has not have been
    terminated, and the Internal Revenue Service has not withdrawn its
    determination letter dated September 24, 2013, or otherwise indicated that
    the ESOP fails to satisfy the requirements applicable to a qualified plan
    under Section 40l(a) of the Code or to constitute an "employee stock
    ownership plan" as defined in Section 4975(e)(7) of the Code and Section
    407(d)(6) of ERISA and the regulations thereunder.

 

 E.               The Trustees have determined that incurring this indebtedness
    is in the best interests of the ESOP and the ESOP’s participants and
    beneficiaries and that the interest rate for the Loan is reasonable and the
    ESOP complies with the applicable requirements of the Code and ERISA and
    have determined to enter into this Agreement.

 

Section 8.Default

 

 1.           Default Defined. A Default shall have occurred if the Trustees
    shall fail to pay for a period of ten (10) days after the date when due any
    amount of principal or interest on the Loan or any other amount payable
    under this Agreement or the Note.

 

 2.           Preservation of Rights. No delay or omission of U-Haul
    International to exercise any right under the Loan Documents shall impair
    such right or be construed to be a waiver of any Default or an acquiescence
    therein. Any single or partial exercise of any such right shall not preclude
    other or further exercise thereof or the exercise of any other right, and no
    waiver, amendment or other variation of the terms, conditions or provisions
    of the Loan Documents whatsoever shall be valid unless in writing and signed
    by U-Haul International and then only to the extent in such writing
    specifically set forth. All remedies contained in the Loan Documents or by
    law afforded shall be cumulative and all shall be available to U-Haul
    International until the Obligations have been paid in full.

 

 3.           Limitation on Default. Notwithstanding anything contained in this
    Agreement, the Stock Pledge Agreement or the Note, to the contrary, in the
    event of a Default, the value of




7

 




 3. plan assets in the ESOP transferred in satisfaction of the Loan shall not
    exceed the amount of the Default.

 

Section 9.Collateral for Loan.

 

 1.           Collateral. To secure complete repayment of the Loan, the ESOP
    shall pledge the Eligible Stock (acquired at the time the Loan is made), as
    security, pursuant to the Stock Pledge Agreement. The terms of the pledge
    and the manner in which the Eligible Stock will be released from such
    encumbrance, shall be substantially as set forth in the Stock Pledge
    Agreement.

 

 2.          Nonrecourse Nature of Loan. U-Haul International agrees that the
    Loan made to the Trustees under this Agreement shall be without recourse to
    the ESOP and the Trustees, and U-Haul International shall look solely to the
    Eligible Stock (and all earnings thereon), and the contributions made to the
    ESOP to meet its obligations under the Loan for repayment of the Loan in the
    case of a Default.

 

Section 10.Miscellaneous.

 

 1.      No Waiver: Remedies Cumulative. No failure by U-Haul International to
    exercise or delay in exercising any right, power, or remedy under this
    Agreement or the Note shall operate as a waiver thereof, nor shall any
    single or partial exercise of any right, power, or remedy preclude any other
    or further exercise thereof, or the exercise of any other right, power, or
    remedy. The exercise of any right, power, or remedy shall in no event
    constitute a cure or waiver of any Default nor prejudice the right of U-Haul
    International in the exercise of any right hereunder or under the Note,
    unless in the exercise of such right, all obligations of the Trustees under
    this Agreement and the Note are paid in full. The rights and remedies
    provided herein and in the Note are cumulative and not exclusive of any
    right or remedy provided by law.

 

 2.       Governing Law. This Agreement and the Notes shall be governed by and
    construed in accordance with the laws of the State of Arizona (excluding its
    conflict of laws rules).

 

 3.      Consent to Jurisdiction. The Trustees hereby irrevocably submit to the
    jurisdiction of any state or federal court sitting in Phoenix, Arizona, in
    any action or proceeding brought to enforce or otherwise arising out of or
    relating to this Agreement or the Note and irrevocably waive to the fullest
    extent permitted by law any objection which they may now or hereafter have
    for the laying of venue in any such action or proceeding in any such forum,
    and hereby further irrevocably waive any claim that any such forum is an
    inconvenient forum. The Trustees agree that a final judgment in any such
    action or proceeding shall be conclusive and may be enforced in any other
    jurisdiction by suit on the judgment or in any other manner provided by law.
    Nothing herein shall impair the right of U-Haul International to bring any
    action or proceeding against the Trustees or the property of the ESOP in any
    other jurisdiction.

 




8

 




 4.      Notices. All notices and other communications provided for in this
    Agreement shall be in writing or (unless otherwise specified) by telex,
    telegram, or telephonic facsimile transmission and shall be mailed (with
    airmail postage prepaid) or sent by air courier (with air freight prepaid)
    or delivered to each party at the address set forth under its name on the
    signature page hereof, or at such other address as shall be designated by
    such party in a written notice to the other party. Except as otherwise
    specified, all notices and communications if duly given or made shall be
    effective upon receipt.

 

 5.       Successors and Assigns; Assignment. This Agreement shall be binding
    upon and inure to the benefit of the parties hereto and their respective
    Successors and assigns, except that the Trustees may not assign or otherwise
    transfer all or any part of its rights or obligations hereunder without the
    prior written consent of U-Haul International, and any such assignment or
    transfer purported to be made without such consent shall be ineffective.

 

 6.       Severability. Any provision of this Agreement or the Note which is
    prohibited or unenforceable in any jurisdiction shall as to such
    jurisdiction be ineffective to the extent of such prohibition or
    unenforceability without invalidating the remaining provisions hereof or
    affecting the validity or enforceability of such provision in any other
    jurisdiction. To the extent permitted by applicable law, the parties waive
    any provision of law which renders any provision hereof prohibited or
    unenforceable in any respect.

 

 7.       Entire Agreement: Amendment.  This Agreement comprises the entire
    agreement of the parties with respect to the transactions contemplated
    hereby and may not be amended or modified except by written agreement of
    U-Haul International and the Trustees. No provision of this Agreement or the
    Note may be waived except in writing and then only in the specific instance
    and for the specific purpose for which given.

 

 8.       Headings. The headings of the various provisions of this Agreement are
    for convenience of reference only and do not constitute a part hereof and
    shall not affect the meaning or construction of any provision hereof.

 

 

 

 

Remainder of page intentionally left blank.  Signature pages to follow.

 







9

 





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the date first above
written.

 

 

 

U-HAUL INTERANTIONAL, INC.

 

 

 

By: ________________________________

John C. Taylor

Title: President

 

Notice Address:

 

2727 North Central Avenue

Phoenix, Arizona 85004

 

 

 

AMERCO EMPLOYEE STOCK

OWNERSHIP TRUST

 

 

By: ________________________________

Samuel J. Briggs

Title: ESOP Trustee

 

 

 

By: ________________________________

George R. Olds

Title: ESOP Trustee

 

 

 

By: ________________________________

Robert A. Dolan

Title: ESOP Trustee

 

Notice Address for all ESOT Trustees:

 

2727 North Central Avenue

Phoenix, Arizona 85004

Attention: Advisory Committee




10

 






Exhibit “A”

 

NOTE

 

$15,000,000.00February 15, 2016

 

 

FOR VALUE RECEIVED, the AMERCO Employee Stock Ownership Plan (the "Borrower"),
promises to pay to the order of U-Haul International, Inc.,  an  Arizona 
corporation ("Lender"), the unpaid amount of all sums that have been advanced to
or for the benefit of the Borrower which amount shall not exceed the principal
sum of Fifteen Million and 00/100 Dollars ($15,000,000.00) or, if less, the
aggregate unpaid principal amount due hereunder as shown on the records of the
Lender which shall be memorialized by Lender on Schedule "1" attached hereto.
The Note shall be paid in accordance with the terms of a loan agreement dated on
even date herewith (the "Loan Agreement"), together with interest on the
outstanding principal balance from the date of this Note in accordance with the
terms of this Note. This Note is secured by shares pledged pursuant to a stock
pledge agreement (the "Pledge Agreement") (the Loan Agreement, the Note and the
Pledge Agreement hereinafter referred to collectively as the "Loan Documents").

 

Payment Terms

 

Interest shall be calculated on the basis of 365 or 366 days, as the case may
be, computed from the date of this Note as follows:

 

The rate of interest shall be a variable rate of interest equal to the Average
Cost of Funds, as defined in the Loan Agreement, determined as of the date of
this Note (the "Interest Rate"). The Interest Rate, as so determined, shall
remain fixed for the following twelve (12) months and thereafter shall be
adjusted annually, on each Payment Date, as defined below, to the Average Cost
of Funds determined as of the last day of the month immediately preceding such
Payment Date.

 

Payments of principal and interest shall be as follows:

 

The Borrower shall pay all accrued and unpaid interest on the principal balance
of this Note at the Interest Rate on the 30th day of June, 2017 (the "First
Payment Date"), and on the 30th day of June, every year thereafter (each June
30th being a "Payment Date"), until the Maturity Date as defined in the Loan
Agreement, when all accrued and unpaid interest must be paid in full. Principal
repayment shall begin on the First Payment Date and shall continue on each
Payment Date thereafter until the Maturity Date, when the full balance of the
principal remaining unpaid shall be due and payable.  Principal payments on each
of said Payment Dates shall be a portion of the then outstanding principal
balance due on said Payment Date, calculated by multiplying the outstanding
principal balance on said Payment Date by a fraction, the numerator of which is
one (1) and the denominator of which is the number of years remaining until the
Maturity Date of the Note.  Specifically, principal payments shall be made as
follows:




 





 

 

Payment Date

Years Remaining to Maturity Date

Portion of Outstanding Principal Due

June 30, 2017

10

1/10

June 30, 2018

9

1/9

June 30, 2019

8

1/8

June 30, 2020

7

1/7

June 30, 2021

6

1/6

June 30, 2022

5

1/5

June 30, 2023

4

1/4

June 30, 2024

3

1/3

June 30, 2025

2

1/2

June 30, 2026 (Maturity Date)

1

1/1 (entire balance due)

 

 

 

Borrower may prepay all or part of the principal balance of this Note at any
time without premium or penalty. In the event of prepayment by Borrower of all
or any portion of the principal balance of this Note, all prepayments shall be
applied to the reduction and payment of principal in the inverse order of
maturity.

 

The sums due and payable under this Note are payable to Lender at 2727 North
Central Avenue, Phoenix, Arizona 85004 or at such other place as Lender, its
successors or assigns, may designate from time to time in writing.

 

Notwithstanding anything contained in this Note or in the Loan Documents to the
contrary, Lender agrees that this Loan is without recourse to the Borrower, and
Lender shall look solely to the Eligible Stock (and all earnings thereon)
pledged pursuant to the Pledge Agreement, to meet the obligations for repayment
of the Note, as may be limited by the Loan Documents.

 

In the event of any default, the failure of the holder of this Note to exercise
promptly any of its rights shall not constitute a waiver of those rights while
that default continues, nor a waiver of those rights in connection with any
future default on the part of the undersigned.

 

If any action or proceeding is brought by the Lender under this Note or if the
Lender appears in any action or proceeding in any way connected with this Note,
or if the Lender retains counsel to protect its rights under this Note, then the
Borrower shall pay to the Lender the attorney's fees and disbursements incurred
by Lender.

 

This Note and liability of all parties hereunder shall be governed by the laws
of Arizona, where this Note has been delivered for value.

 

This Note may not be changed or terminated orally.




 





 

 

AMERCO EMPLOYEE STOCK OWNERSHIP PLAN

 

 

By: ____________________________________

Samuel J. Briggs, Trustee

 

 

By: ____________________________________

George R. Olds, Trustee

 

 

By: ____________________________________

Robert A. Dolan, Trustee




 






Exhibit “B”

STOCK PLEDGE AGREEMENT

 

AGREEMENT made as of the 15th day of February, 2016, by and among U-HAUL
INTERNATIONAL, INC., an Arizona corporation, and THE TRUSTEES OF THE AMERCO
EMPLOYEE STOCK OWNERSHIP TRUST.

 

WITNESSETH:

 

WHEREAS, U-Haul International, Inc. has agreed to loan to the Trustees an amount
not to exceed Fifteen Million Dollars ($15,000,000.00) pursuant to the  terms of
a certain Loan Agreement dated even date herewith; and

 

WHEREAS, the proceeds of the Loan made by U-Haul International, Inc. to the
Trustees under the Loan Agreement are to be used by the Trustees to purchase
common shares of stock in AMERCO, a Nevada corporation; and

 

WHEREAS, to secure complete repayment of the Loan by the Trustees, the Trustees
have agreed to pledge, as collateral, all of the AMERCO common shares purchased
with the proceeds of the Loan.

 

NOW, THEREFORE, in consideration of ONE DOLLAR ($1.00) AND OTHER VALUABLE
CONSIDERATION each to the other given, and of the mutual covenants and promises
contained herein, it is agreed as follows:

 

 1.               DEFINITIONS. As used in this Agreement, unless a clear
    contrary intention appears:

 

 A.               "Accounting  Date" shall mean the Accounting  Date as defined 
    in  the

Plan.

 

 B. "Agreement” shall mean this Stock Pledge Agreement.

 

 C.               "AMERCO" shall mean AMERCO, a Nevada corporation with its
    principal place of business at Reno, Nevada.

 

 D.              "Default" shall mean the Default as defined under Section 8 of
    the Loan Agreement.

 

 E. "ESOP Account" shall mean the ESOP Account as defined in the Plan.

 

 F.               "Interest Rate" shall mean the Interest Rate, as that term is
    defined in the Loan Agreement.

 

 G.              "Loan" shall mean the Loan, as that term is defined in the Loan
    Agreement.




 





 

 H.              "Loan Agreement" shall mean the Agreement dated February 15,
    2016 between U-Haul and the Trustees.

 

 I.                 "Loan Suspense Account" shall mean the Loan Suspense Account
    as referred to in the Plan.

 

 J.                 "Note" shall mean the Note as that term is defined in the
    Loan Agreement

 

 K.              "Participant" shall mean a Participant as defined in the Plan.

 

 L.               "Plan" shall mean the AMERCO Employee Stock Ownership Plan.

 

 M.             "Plan Year" shall mean the Plan Year as defined in the Plan.

 

 N.               "Pledged Shares" shall mean all AMERCO common shares purchased
    with the proceeds of the Loan, and which are from time to time pledged
    hereunder.

 

 O.               "Trust" shall mean the Amended and Restated AMERCO Employee
    Stock Ownership Trust.

 

 P.                "Trustees" shall mean Samuel J. Briggs, George R. Olds, and
    Robert A. Dolan, and/or such persons who are properly serving in the
    capacity of Trustee (as that term is defined in the Plan).

 

 Q.              "U-Haul" shall mean U-Haul International, Inc., an Arizona
    corporation with principal offices at Phoenix, Arizona.

 

 2.                PLEDGE OF SHARES. The Trustees hereby grant a security
    interest to U- Haul in all of the Pledged Shares.

 

 3.                DIVIDENDS ON PLEDGED SHARES. As long as a Default has not
    occurred and is continuing, all dividends due at such time on the Pledged
    Shares shall be the property of the Plan.

 

 4.                STOCK POWER. Simultaneously upon the execution of this
    Agreement, the Trustees shall execute a stock power for the Pledged Shares,
    in blank to be used by U-Haul in the event a Default occurs. U-Haul shall
    return the stock power to the Trustees immediately after all Pledged Shares
    are released from encumbrance.

 

 5.                VOTING RIGHTS OF PLEDGED SHARES.  During  the  term  of  this
    pledge, and so long as a Default has not occurred, the Trustees shall have
    the right to vote the Pledged Shares, in accordance with the terms set forth
    in the Plan and Trust, as amended and may hereafter be amended, from time to
    time.

 




 





 

 6.                ADJUSTMENTS. In the event that during the term of this
    pledge, any stock dividend, reclassification, readjustment or other change
    is declared or made in the capital structure of AMERCO, all new, substituted
    and additional shares, or other securities issued by reason of any such
    change shall be held under the terms of this Agreement in the same manner as
    the Pledged Shares originally pledged hereunder.

 

 7.                WARRANTS AND RIGHTS. In the event that during the term of
    this Agreement , subscription warrants or any other rights or options shall
    be issued in connection with the Pledged Shares, such warrants, rights  and 
    options  shall be  immediately  assigned  by to the Trustees.

 

 8.                RELEASE OF PLEDGED SHARES AS COLLATERAL. As payments are made
    by the Trustees on the Loan, the Pledged Shares shall be released from the
    encumbrance caused by this Agreement (as well as  from the Loan  Suspense
    Account for allocation to the ESOP Accounts of Participants) during each
    Plan Year based on the following formula:

 

 A.               On each Accounting Date while the Loan is outstanding, the
    number of the Pledged Shares which shall be released from the encumbrance
    created by this Agreement shall equal the number of Pledged Shares held as
    of the last day of the calendar month immediately preceding the Payment
    Date, multiplied by the Applicable Fraction.

 

 B.               The "Applicable Fraction" is a fraction the numerator of which
    is the amount of principal of the Loan paid by the Plan to U-Haul during the
    Plan Year, and the denominator of which is the sum of the numerator plus the
    principal to be paid by the Trustees throughout the remainder of the term of
    the Loan, without taking into account any possible extensions or renewals
    thereof.

 

Notwithstanding anything contained herein to the contrary, the Pledged Shares
shall be released from the encumbrance created by this Agreement in accordance
with Department of Labor Regulation Section 2550.408b-3(h).

 

 9. SALE OF PLEDGED SHARES.

 

 A.              In the event of a Default, U-Haul shall then have the right to
    (1) collect, receive and realize upon the Pledged Shares, including any
    dividends, earnings or distributions thereon, or any part thereof; (2)
    transfer and register the Pledged Shares into U-Haul (or its assignee’s)
    name or the names of their nominee or nominees; (3) vote the Pledged Shares
    (whether or not transferred or registered into the name of U-Haul) and give
    all consents, waivers and ratifications in respect thereof and otherwise act
    with respect to the Pledged Shares as though the Company (or its assignees)
    were the outright owner thereof; (4) sell the Pledged Shares at public sale
    upon not less than ten (10) days prior written notice to the Plan and the
    Trustees; and (5) exercise any and all remedies available to U-Haul as a
    secured creditor under the Arizona Uniform Commercial Code as then in
    effect.  Notwithstanding the foregoing, the fair market value of the Pledged
    Shares or earnings thereon to be so applied in satisfaction of such Note
    shall not exceed the amount of principal then in default under such




 




 A. Note (without acceleration), and such Pledged Shares shall be transferred
    only upon and to the extent of the failure of the ESOP to make timely
    payments as required under the Note.

 

 B.               If the Pledged Shares are sold at a public sale, the Trustees,
    on behalf of the Plan, shall have the right to purchase, at public sale, the
    whole of, or any part of, the Pledged Shares.

 

 C.           The proceeds from the sale of the Pledged Shares shall be applied
    as follows:

 

 1.            First to the cost and expenses incurred in connection therewith
    or incidental thereto, including reasonable attorney fees and legal
    expenses;

 

 2. Second, to the satisfaction of the balance due U-Haul under  the

Loan;

 3.             Third, to the payment of any amounts required by applicable law,
    including without limitation Section 9-504(1)(c) of the Uniform Commercial
    Code;

 

 4. Fourth, to the Trustees to the extent of any surplus proceeds.

 

Provided however, notwithstanding anything else herein to the contrary: (1) the
value of the Pledged Shares being sold pursuant to this Agreement in
satisfaction of the money due as a result of a Default, may not exceed the
amount of such Default; (2) the Pledged Shares shall only be sold by U-Haul as a
result of a Default and only to the extent of the Plan's failure to meet the
scheduled payment obligation under the Loan; and (3) all rights to the Pledged
Shares shall be limited as provided in the Loan Agreement.

 

 10. MISCELLANEOUS.

 

 A.              All notices required or contemplated by this Agreement shall be
    in writing and shall be deemed to have been duly given on the date of
    service is served personally on the party to whom notice is to be given, or
    on the first business day after mailing if mailed to the address set forth
    below of the party to whom notice is to be given by first class mail,
    postage prepaid, registered or certified, return receipt requested :

 

 

TO:U-Haul

2727 North Central Avenue Phoenix, Arizona 85004

 

TO:ESOT Trustees

c/o U-Haul International

2727 North Central Avenue

Phoenix, Arizona 85004

Attn: Sam Briggs




 





 

 B.           This Agreement shall be binding on and inure to the benefit of the
    parties and their respective successors and assigns.

 

 C.           As used in this Agreement, the singular number shall include the
    plural, the plural the singular, and the use of one gender shall be deemed
    applicable to all genders. This Agreement shall be governed by and construed
    in accordance with the laws of the State of Arizona.

 

 D.           This Agreement  may  be  executed  in two  or more  counterparts, 
    all  of which taken  together  shall constitute  one agreement.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

U-HAUL INTERNATIONAL, INC.

 

_____________________________By: ____________________________

Jennifer Settles, SecretaryName: John C. Taylor

Title: President

 

 

 

TRUSTEES

 

_________________________________

Samuel J. Briggs

 

 

_________________________________

George R. Olds

 

 

_________________________________

Robert A. Dolan

 

 

 




 
